Title: To John Adams from Gurdon S. Mumford, 25 August 1825
From: Mumford, Gurdon S.
To: Adams, John




Dear Sir,
New York 25th. August 1825


As a Member of the French benevolent Society established in this City more than 20 years ago for charitable purposes, and feeling for suffering humanity and desirous to contribute my mite towards aiding their benevolent intentions I have been induced to compose a brief view of the Honor’s render’d to General LaFayette by the People of this State, and the Constituted Authorities both of the State and Corporation of this City, from the day of his arrival in our City 16 August 1824 untill his final departure on the 14 July 1825.—The main object of the writer of, “The Pamphlet’s” is for the purpose of having it them offer’d for Sale here, and likewise sent out to the liberales in France for the same end, and the whole proceeds to be applied to alleviate their unfortunate Countrymen who may have been overtaken by misfortunes beyond their controul.—This institution was founded on the laudable motive of aiding their distressed Countrymen and thereby prevent them from becoming a charge on the bounty of the Corporation of the City. There are more than 400 French Inhabitants permanently residing within the City and County of New York, some in affluence, some in moderate circumstances and others in deep adversity. all of remarkable industrious habits, and generally good Citizens.—some have been proscribed by the iron hand of Arbitrary power in the old World, and have been compelled to seek an Asylum and a resting place in this Land of freedom.—
I do not send you The Pamphlets as containing any thing new, the subject is familiar to you, but they are intended more immediately to serve for the information of the rising generation as a Memento; and for Strangers abroad, & for the liberales in France to whom a number of Copies have been already transmitted.—
“Charity vaunteth not itself, it is kind, it is not puffed up, it envieth not.”—and as my object is to aid the benevolent intentions of the Society, I must request the favor of you, not to say anything about the name of the writer, and to consider this communication confidential.—
As “every Man is not a Prophet in his own Country” I have deemed it most advisable under all considerations to assume the name of a Philadelphia Gentleman (under the signature of S—— my middle name) on a visit to New York
Having retired from Political life for the last 14 years where I was desirous of remaining in peace and quietness; but as I had the happiness to be placed in the Family of the great and the good Doctor Franklin at Passy during the eventful periods of our glorious Revolution; and the same hand that writes these lines had the satisfaction to place on record his Dispatches to Congress conveying to that body the very important services render’d by General LaFayette to our beloved country in the Hour of peril and at a time that tried the Souls of Men: under these impressions and knowing the very affectionate regard that my benefactor entertain’d for the “Disinterested” Marquis De la Fayette” a denomination he frequently applied to him.—I could no longer remain in retirement, and have been called an enthusiast in his praises—no wonder, for I knew & could duly appreciate the meritorious services he had voluntarily render’d to our Country.—
 Born in the land of steady habits, brought up in the republican School of Dr: Franklin, and of the great & good George Clinton, I have steadily deemed it a great happiness under the blessing of God to endeavour to follow them through good, and thro’ evil report.—and I now take great satisfaction in sending you George Clinton’s Political Legacy as corresponding with the sentiments of the 48 Protestants who enter’d their protest against the Doctrine of infallibility in the year 1808—altho’ 48 Members of Congress agreed verbally to support the Protest, only 17 came up to the sticking place, and signed their names.—
With Sentiment of great Esteem and Respect I have the Honor to be, Dear Sir, / Your most Obedient Hum: Servant


Gurdon Saltonstall Mumford


Gurdon. S. Mumford had the pleasure to see Mr: Adams in company with Mr. Elkanah Watson 44 Years ago at the Academy at the foot of the Hill at Passy on the Banks of the River Seine, where his son John Quincy Adams, R: Izard, Charles B Cochran and Jesse Deane were placed for their Education, and the writer in the Office of Doctor Franklin in the same village—of those five young Men who occasionally amused themselves in a promenade through the Bois de Boulogne, they then could not in the nature of things have expected that they should all be alive in 1825. nor that they should be honoured with the respective stations which they have held since that period held in Society.—The first, is President of the United States. The second, was a General Officer with Army of the United States. The third, is President of the Union Bank Charleston, has been State Senator & in Assembly &c. The fourth, is a Respectable Merchant at Hartford. The fifth, Represented six years in Succession the City and County of New York in the Congress of the United States.—The first is authorised to select 24000 acres of Land for General La Fayette. The third, a distinguished friend of, and translated Stanzas in Honor Genl: La Fayette. The fifth, presented Dr: Franklin’s every Day cane to General La Fayette. The great Cane of Ceremony was bequeathed to our beloved Washington.

